DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-13 and 15-21 are currently pending.
	Claim 14 stands canceled
	 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-13 and 15-21, have been considered but are found unpersuasive.
Applicants argument at Pg.8 of Remarks, relies on the cited, “Kim does not teach nor suggest "prediction modes of neighbor blocks are mapped to a prediction mode of the rectangular block through a prediction direction index when added to a list of most probable modes" “
Examiner rebuts by contending that the art to Kim discloses the claimed matter by teaching about extending the angular modes W/H [0072]-[0076] etc., Fig.19, 21, with an added number of prediction adapted indexes based on the W/H of current block [0141] and where the extended i.e., wide angular modes could be fixed to a specific number Par.[0145] and based on prediction indexes signaled for the extended range horizontally or vertically i.e., W/H, based on the shape of the current block Par.[0077]-[0078] Fig.7-10 and replacing the modes Fig.11, as being included in the encoded information e.g., added to the MPM index Par.[0054].
Ko offers a technical solution to increase coding efficiency of data in intra-prediction, based on different than square block shapes by extending angle mode outside the first angle range and the intra prediction index corresponding to the replaced wide angle mode based on the shape and size of the current block, Par.[0006]-[0014]. Furthermore the intra-prediction unit 152 in Fig.1, is based on signaling the most probable mode (MPM) flag prediction and the MPM index of the corresponding extended modes, Par.[0045],[0054],[0071]-[0078] etc., and at least Fig.6 and 13.
Applicant’s representative is encouraged to contact the Office with amendment proposals deemed to advance the prosecution.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-11 and 15-21 are rejected under 35 U.S.C. 103 as being obvious over Dongcheol Kim et al., (hereinafter Kim) (US 2021/0044808) in lieu of For. KR 10-2018-0009660, Jan.25, 2018, in view of Geonjung Ko et al., (hereinafter Ko) (US 2021/0037259) in lieu of KR 2017-0138737 and KR 2017-0140524; KR 2018-0008498 and KR 2018-0027814.

Re Claim 1. (Currently Amended) Kim discloses, a method, (Abstract) comprising: 
predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block (predicting a video sample of a rectangular block based on the neighboring blocks, unit 150 in Fig.1 Par.[0042], or Par.[0161] Fig.21 and [0169]-[0170]), 
wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block (as depicted along the longer block side, in Fig.9, 10, 15, 16 with the angular mode being adjusted to the shape of the current block, Par.[0081] and/or [0083]-[0087] etc.); and, 
encoding the rectangular block using intra prediction based on the predicted video sample (encoding the rectangular block at unit 160, Fig.1 Par.[0041],[0042]), 
wherein a mapping of regular modes to wide angle modes corresponding to prediction directions for rectangular blocks is performed (mapping the regular modes, i.e., the basic modes, to wide-angle modes by mapping a plurality of directions e.g., a range Par.[0102] of angular modes mapped to an intra prediction mode index, Par.[0088],[0089], [0127] based on a first index value based on a number of wide angular modes, Par.[0128] where the mode indexes indicate angular modes within a range Par.[0163]) and, 
wherein a fixed number of prediction indices are used to indicate a range of intra prediction directions (for wide-angular modes, the number of intra prediction mode range may mapped by a fixed mode index number, Par.[0145]-[0147] Fig.17-18; Fig.23a, 24b, 24c, where the mode index is signaled by a specific fixed number of intra mode prediction indexes Par.[0145]), 
the range of intra prediction directions being adapted to a shape of the rectangular block and a range of (extended prediction directions adapted to the block shape, Fig.6, 19 Par.[0069]-[0078]..) beyond the prediction directions for a square block (determining a number of basic angular prediction modes adapted to extended prediction directions depending on the block shape, extending the angular modes Width and Height Par.[0072]-[0076] etc., Fig.19, 21, with added number of prediction adapted indexes based on the W/H of current block Par.[0141] at Par.[0073] by the ratio W/H depicted in Fig.8, 9, 10, 11 or 19 of the rectangular shape of the current block Par.[0081]-[0088] or [0153]-[0159] and where the extended i.e., wide angular modes could be fixed to a specific number Par.[0145]), and
wherein prediction modes of neighbor blocks are mapped to a prediction mode of the rectangular block through a prediction direction index when added (Par.[0141]-[0144]) to a list of most probable modes (based on prediction index i.e., MPM index, signaled for the extended range H/V i.e., W/H being based on the shape of the current block [0077]-[0078] Fig.7-10 and by replacing the modes into extended samples, Fig.11 which are added to the list of MPM index [0054]).
In order to emphasize the extend of the intra coding method involving mapping of the basic and the wide-angle prediction directions to fixed index value numbers, 
The art to Ko has been identified to represent the amended matter as well as, 
	predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block, wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block; and, encoding the rectangular block using intra prediction based on the predicted video sample (encoding at unit 160, and applying an intra-prediction method at encoding apparatus, unit 152 in Fig.1 Par.[0006]-[0014], [0045], [0049] based on neighboring samples per Fig.5 Par.[0066],[0057] at a rectangular current block per Fig.15 according to mapped intra directional indexed basic modes including an extended range mode Par.[0071]-[0078] where the basic and extended modes are indexed as intra prediction MPM mode flag and index, based on the shape and size of the current block, Par.[0075] indicating a specific angle mode, Par.[0077] and where the selected and non-selected modes may be adjusted Par.[0174] and Fig. 23a, 23b and Fig.8c, used to generate the predicted video sample by applying the CABAC binarization process to the intra-prediction modes Par.[0047], where furthermore the intra-prediction is based on signaling the most probable mode (MPM) flag prediction and the MPM index of the corresponding extended modes, Par.[0045],[0054],[0071]-[0078] etc., and at least Fig.6 and 13).
wherein a mapping of regular modes to wide angle modes corresponding to prediction directions for rectangular blocks is performed (mapping the basic wide angle modes, Par.[0075]) and,
wherein a fixed number of prediction indices are used to indicate a range of intra prediction directions (using a fixed number of prediction modes, Par.[0191] Fig.25),
the range of intra prediction directions being adapted to a shape of the rectangular block and a range of (applying an wide intra prediction angle mode index Par.[0008]-[0011] having the extended wide angle mode be based on the shape and size of the current block, Par.[0014], [0072]-[00076], Fig. 11 Par.[0111] and using the extended angle intra prediction mode index, Par.[0115] etc.), and
wherein prediction modes of neighbor blocks are mapped to a prediction mode of the rectangular block through a prediction direction index when added to a list of most probable modes (the intra-prediction mode index is mapped to the extended angle mode, Par.[0075]).
One of ordinary skill would have found obvious to combine the common methods of coding the video current block based on basic and extended i.e., wide-mode prediction modes being mapped and indexed according to the rectangular current block shape in Kim, and Ko determining an extended indexed prediction mode according to the shape and size of the current block, where both apply similar coding methods of intra-prediction with the recited claims, in order to obtain the advantage of increased coding efficiency and reduce signaling overhead when extending the prediction modes for the current block, thus deeming the combination predictable in terms of the claimed matter.  

Re Claim 2. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 1, for encoding a video block comprising a memory  and a processing unit for encoding in (Kim:Par.[0045], [0060], [0062], [0076], [0127], [0175] and Figs.12 to 16) hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 3. (Currently Amended) This claim represents the decoding method processing each and every limitation of the method within the prediction loop of the encoder at claim 1, being based on the shape of the rectangular block per (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16)hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 4. (Currently Amended) This claim represents the decoding apparatus implementing each and every limitation of the method claim 2, for decoding a video block comprising a memory and a processing unit for encoding (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16), hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 5. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches this limitation, wherein there are more prediction samples of neighboring blocks along the longer edge of said rectangular block (Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16).  

Re Claim 6. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (specifically depicted at Fig.16 and described at Par.[0032] and [0123]-[0126]..).  

Re Claim 7. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction modes are signaled using a flag (signaling the regular modes e.g., MPM flag and index Par.[0045],[0054] and the wide-angle intra-prediction mode Par.[0122]).  

Re Claim 8. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list (different signaling is issued by encoder when MPM mode is used Par.[0045],[0054] than the pdpc_wide_angle flag for the wide angular position dependent prediction combination mode, PDPC being signaled Par.[0122]).  

Re Claim 9. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (signaling an index of the mapped neighboring blocks for the rectangular blocks, Par.[0070], [0076]-[0077] Fig.7, or [0079], [0086]-[0089], [0094] and Figs.11-15 or [0097] Figs.17-21…).  

Re Claim 10. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Ko teaches about, wherein a rate distortion optimization is performed to find a prediction (performing RD Par.[0113]).  

Re Claim 11. (Previously Presented) Kim and Ko disclose, the method of Claim 3, 
Kim teaches about, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (at least Fig.19, Par.[0153]-[0159]). 

14. (Cancelled)  

Re Claim 15. (Previously Presented) Kim and Ko disclose, a computer code program product stored on a non- transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (both referenced arts, to 
Kim: having a program code stored in a memory and processor, Par.[0175] performing the encoding method of claim 1, in hardware/firmware/software Par.[0173]-[0174] and 
Ko: a program code or software stored in memory to be processed Par.[0197] and [0195]-[0196]).  

Re Claim 16. (Previously Presented) Kim and Ko disclose, a computer code program product stored on a non-transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 (both referenced arts, to 
Kim: having a program code stored in a memory and processor, Par.[0175] performing the decoding method of claim 3, in hardware/firmware/software Par.[0173]-[0174] and 
Ko: a program code or software stored in memory to be processed Par.[0197] and [0195]-[0196]).  

Re Claim 17. (Previously Presented) This claim represents the encoding apparatus, wherein there are more prediction samples of neighboring blocks along the longer edge of said rectangular block is similarly identified at the method claim 5, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 18. (Previously Presented) This claim represents the encoding method, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block is similarly identified at the method claim 6, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 19. (Previously Presented) This claim represents the decoding method, wherein prediction modes are signaled using a flag as similarly identified at the method claim 7, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 20. (Previously Presented) This claim represents the encoding apparatus, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list as similarly identified at the encoding method of claim 8, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 21. (Previously Presented) Kim and Ko disclose, the apparatus of Claim 4, 
Kim teaches abou, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (indexing the prediction modes for rectangular current blocks, Fig.17b, Par.[0139] and Fig.18b, Par.[0150]).

5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Kim and Ko in view of Xianglin Wang et al., (hereinafter Wang) (US 2013/0136175).
Re Claim 12. (Previously Presented) Kim and Ko disclose, a device comprising: an apparatus according to claim 4; and 
Wang teaches about, at least one of (i) an antenna configured to receive a signal, the signal including the video block (Par.[0036]), (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block (radio frequency band including filters for band limiting and circuits adapted to the coded video data, Par.[0036],[0041], [0164],[0166]), and (iii) a display configured to display an output (display 32 in Fig.1, Par.[0033]).  
The ordinary skilled would have found obvious to associate the teachings in Kim and Ko video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where the best intra-prediction candidate is selected from a set of reference samples would be combined with the teachings in Wang disclosing a topical and well understood in the art video data transmission over a wireless medium hence deeming the combination predictable.

Re Claim 13. (Previously Presented) Kim and Ko disclose, a non-transitory computer readable medium containing data content generated according to the method of claim 1, 
Wang teaches about, playback using a processor (media playback at Par.[0034], [0037]). 
The ordinary skilled would have found obvious to associate the teachings in Kim and Ko video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where topical presentation functions associated with the media playback would have been understood thus be combined with the teachings found in Wang disclosing the playback of the video data transmitted over a wireless medium, hence deeming the combination predictable.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/